Citation Nr: 0901389	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, regional office 
(RO) which denied the veteran's applications to reopen claims 
for service connection for back and left ankle disorders.  

The veteran testified before the undersigned Veterans Law 
Judge during a videoconference hearing held in January 2004.  
The Board remanded the case for additional action in 
September 2007.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The claims for service connection for back condition and 
a left ankle disorder were originally denied by the RO in 
November 1957.  The veteran was notified in writing of the 
decision, but he did not initiate an appeal within the 
applicable time limit.   

2.  In a decision of February 1987, the RO confirmed the 
denial of service connection for a back disorder, and also 
denied service connection for a left leg condition.  The 
veteran did not file a notice of disagreement for the left 
leg decision.  The RO confirmed the denial of service 
connection for a back condition again in June 1987.  The 
veteran perfected an appeal of the claim for a back 
disability, but the appeal was denied by the Board in March 
1989.  

3.  The RO denied of service connection for a left ankle 
condition in April 1989, and confirmed the denial of service 
connection for a back condition in November 1989.  The 
veteran appealed, but both claims were denied by the Board in 
February 1991.  

4.  In a decision of August 1999, the RO confirmed the denial 
of service connection for a lumbar spine disorder.  The 
veteran was notified of the decision, but did not initiate an 
appeal.  

5.  Evidence received subsequent to prior decisions is 
cumulative and redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a back disorder and a left ankle disorder.


CONCLUSIONS OF LAW

1.  The previous decisions that denied entitlement to service 
connection for a back disorder and a left ankle disorder are 
final.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for a back disorder or a left ankle disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2001, October 2001, July 2004, and September 
2007   provided the veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The Board also notes that the veteran has been informed 
through letters of the definition of new and material 
evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

A fully compliant duty-to-assist letter was not provided 
before the adjudication of the claims.  However, a complete 
letter was issued in response to a Board remand, he was 
afforded an adequate period of time to respond to the letter, 
and his case was subsequently readjudicated.  He has not 
complained of any prejudice as a result of the timing of the 
letter.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  No medical examination 
is warranted, as the claims have not been reopened.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects, refractive errors of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c).  

The appellant contends that the RO committed error in 
refusing to reopen and grant his claims for service 
connection for a back disorder and a left ankle disorder.  He 
asserts that he did not have back and left ankle disorders 
before service, but if he did have pre-existing disorders, 
then they were aggravated by service.  

The appellant's claim for service connection for a back 
disorder and a left ankle disorder was previously denied by 
the RO in November 1957 on the basis that an injury to the 
lumbar spine and an old fracture of the left ankle existed 
prior to service and were not aggravated.   

The evidence which was considered in November 1957 includes 
the service medical records which reflect that the veteran 
entered service in March 1952, and was seen for back and left 
ankle complaints in April 1952, both of which reportedly 
pertained to an old injury.  It was noted that one year ago 
he had an injury to the left foot and at the same time the 
left side of his back.  An X-ray of the left ankle in August 
1952 revealed an old fracture.   

The report of a VA examination conducted in October 1957 
reflects diagnoses of residual of old injury to lumbar spine, 
and residual of fracture of left ankle, moderate.  

After the RO denied the claims in November 1957, the veteran 
did not initiate an appeal, and the decision became final.  

The veteran later attempted to reopen his claims on several 
occasions without success.  In a decision of February 1987, 
the RO confirmed the denial of service connection for a back 
disorder, and also denied service connection for a left leg 
condition.  The additional evidence considered at that time 
included a private medical record dated in January 1987 which 
noted that the veteran had degenerative disc disease of the 
lower spine with chronic back pain.  The veteran did not file 
a notice of disagreement for the left leg decision.  

The veteran subsequently submitted a service profile record 
dated in April 1953 which reflects that he had limited duties 
due to arthritis of the spine, mild, developmental in 
original, and chronic swelling of the left ankle due to old 
injury.  The RO confirmed the denial of service connection 
for a back condition again in June 1987.  The veteran 
testified at a hearing held in October 1987.  The veteran 
perfected an appeal of the claim for a back disability, but 
the appeal was denied by the Board in March 1989.  

The veteran subsequently submitted a private treatment record 
dated in January and February 1955 which reflected diagnoses 
of chronic myositis, fasciitis, and development arthritis of 
the spine.  The RO denied of service connection for a left 
ankle condition in April 1989, and confirmed the denial of 
service connection for a back condition in November 1989.  
The veteran appealed, but both claims were denied by the 
Board in February 1991.  The evidence considered included 
testimony given by the veteran at a hearing held at the RO in 
October 1989, and another hearing held in June 1990.

In a decision of August 1999, the RO confirmed the denial of 
service connection for a lumbar spine disorder.  The veteran 
was notified of the decision, but did not initiate an appeal.  

The veteran requested that his claim for service connection 
for a back disorder be reopened in December 2000.  The RO 
denied that request in decisions of August 2001 and April 
2002, and the veteran perfected this appeal.  The Board also 
notes that the report of a VA examination conducted in July 
1999 reflects that the veteran made statements indicating a 
desire to reopen his claim for service connection for a left 
ankle injury.  In this regard, it was noted in the report 
that the veteran was quite agitated that the examiner only 
wanted to evaluate a wrist disorder, as the veteran stated 
that one of his main problems was left ankle pain as a result 
of a 1953 fall.  The August 2001 and April 2002 rating 
decisions did not address this left ankle claim, but in a 
notice of disagreement dated in June 2002 the veteran 
specified that he disagreed with the issues of both his back 
and his left ankle.  In light of the veteran's statements 
during the VA examination of July 1999, the Board concludes 
that request to reopen the claim for the left ankle was also 
raised prior to the August 29, 2001, the effective date of 
new legislation governing new and material evidence.  

The prior decisions are final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  A final rating or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
Board's February 1991 decision denying service connection for 
a left ankle disorder, and the RO's August 1999 decision 
denying service connection for a back disorder.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

Much of the additional evidence which has been presented 
consists of post service treatment records from many years 
after service such as a VA treatment record dated in August 
2000 which includes a history of degenerative joint disease 
with chronic low back pain.  The Board notes, however, that 
there has never been a dispute as to the existence of either 
a low back disorder or a left ankle disorder.  The true issue 
is whether or not the disorders began during service.  None 
of the additional post-service records contain any medical 
opinion relating a current disorder to service.  Although 
some records contain a notation of a history given by the 
veteran relating a current back problem to an injury in 
service, the fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Therefore, the additional post service medical evidence which 
only confirms the current existence of the claimed 
disabilities does not provide any additional relevant 
information.  

The veteran has also submitted duplicate copies of service 
medical records such as the April 1953 profile report.  
Duplicate copies clearly cannot be considered to be new and 
material.  

The additional evidence which has been added also includes 
documents from the Social Security Administration which 
reflect that the veteran was awarded disability benefits 
effective from 1986 by that agency.  However, the records do 
not contain any significant information bearing on the claim 
for service connection for either a back disorder or a left 
ankle disorder.  

The additional evidence also includes testimony given by the 
veteran during a videoconference hearing held before the 
undersigned Veterans Law Judge in January 2004.  The veteran 
testified that he hurt his ankle and his back during military 
training, and had back and ankle disabilities ever since 
then.  However, these assertions are cumulative and 
redundant, essentially duplicating his assertions made at the 
time of the previous denial.  The previous decisions 
considered testimony from multiple different hearings which 
contained essentially the same information.  Therefore, the 
testimony is not new. See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  

After reviewing the entire record, the Board concludes that 
the evidence received subsequent to the prior decisions is 
cumulative and redundant, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims for service 
connection.  The additional evidence is not "new" and 
"material," as defined in 38 C.F.R. § 3.156(a), and the 
veteran's claims for service connection a back disorder and a 
left ankle disorder are not reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a back disorder, and the 
petition to reopen is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for left ankle disorder, and the 
petition to reopen is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


